Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent John J. O’Malley is suspended from the practice of law for one year and until further order of the Court, with the suspension stayed in its entirety by a two-year period of probation, subject to the following conditions: a. Respondent shall attend meetings scheduled by the Attorney Registration and Disciplinary Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the status of his practice of law and the nature and extent of his compliance with the conditions of probation; b. Respondent shall notify the Administrator within 14 days of any change of address; c. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct; d. Respondent shall reimburse the Attorney Registration and Disciplinary Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Attorney Registration and Disciplinary Commission for any further costs incurred during the period of probation; e. At least 30 days prior to the termination of the period of probation, respondent shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct; f. Respondent shall completely abstain from the use of alcohol and any unprescribed controlled substances; g. Respondent shall continue treatment with Dr. Daniel A. Bush, a psychiatrist, or such other psychiatrist acceptable to the Administrator. Respondent shall inform any such psychiatrist of his addiction history; h. Respondent shall comply with all treatment recommendations of Dr. Bush or any other approved psychiatrist, including the taking of medications as prescribed; i. Respondent shall provide to Dr. Bush, or any other approved psychiatrist, an appropriate release, authorizing the treating psychiatrist to: (i) disclose to the Administrator on at least a quarterly basis information pertaining to the nature of respondent’s compliance with any treatment plan established with respect to respondent’s condition; (ii) promptly report to the Administrator respondent’s failure to comply with any part of any established treatment plan; and (iii) respond to any inquiries of the Administrator regarding respondent’s mental or emotional state or compliance with any established treatment plans; j. Respondent shall notify the Administrator within 14 days of any change in treating psychiatrist; k. Respondent shall, upon request by the Administrator, submit to random substance testing by a mental health professional or facility approved by the Administrator, within eight hours of receiving notice by the Administrator that he shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; l. Respondent shall continue to participate in Alcoholics Anonymous or other 12-step program approved by the Administrator by attending at least three meeting per week. Respondent is to maintain a log of his attendance at the meetings and submit it to the Administrator with his quarterly reports; m. Respondent shall secure and maintain a sponsor in a 12-step program for at least the first two years of participation in the 12-step program. Respondent shall provide the name, address and telephone number of the sponsor to the Administrator within 14 days of being placed on probation. Respondent shall request that the sponsor communicate with the Administrator in writing on a quarterly basis regarding respondent’s participation and progress in the 12-step program and shall report any lapses in sobriety or usage of unprescribed controlled substances to the Administrator within 72 hours of his knowledge of that usage; n. Respondent shall complete the aftercare portion of the Haymarket Center. Respondent is to maintain a log of his participation in this aftercare group and submit it to the Administrator with his quarterly reports; o. Respondent shall complete a two-year Alcoholics Anonymous commitment; p. Respondent shall report to the Administrator any lapse of his sobriety or usage of any unprescribed controlled substance within 72 hours of that usage; and q. Probation shall be revoked if respondent is found to have violated any of the terms of his probation. The remaining period of suspension shall commence from the date of the determination that any term of probation has been violated and shall continue until further order of the Court.